15-2744
     Maksud v. Lynch
                                                                                         BIA
                                                                               Christensen, IJ
                                                                               A059 851 987
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   20th day of September, two thousand sixteen.
 5
 6   PRESENT:
 7            JOHN M. WALKER, JR.,
 8            JOSÉ A. CABRANES,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   TAREQ MAKSUD,
14            Petitioner,
15
16                     v.                                            15-2744
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Tareq Maksud, Pro Se, Woodside, NY.
24
25   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
26                                       Assistant Attorney General; Terri J.
27                                       Scadron,     Assistant     Director;
28                                       Richard Zanfardino, Trial Attorney,
29                                       Office of Immigration Litigation,
30                                       United States Department of Justice,
31                                       Washington, DC.
32
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5        Petitioner      Tareq    Maksud,     a   native   and   citizen   of

6    Bangladesh, seeks review of a July 29, 2015 decision of the BIA

7    affirming a December 18, 2013 decision of an Immigration Judge

8    (“IJ”) denying Maksud’s application for asylum, withholding of

9    removal, and relief under the Convention Against Torture

10   (“CAT”).    In re Tareq Maksud, No. A059 851 987 (B.I.A. July 29,

11   2015), aff’g No. A059 851 987 (Immig. Ct. N.Y. City Dec. 18,

12   2013).    We assume the parties’ familiarity with the underlying

13   facts and procedural history in this case.

14       Under the circumstances of this case, we review both the

15   IJ’s and the BIA’s opinions.        Yun-Zui Guan v. Gonzales, 432 F.3d
16   391, 394 (2d Cir. 2005).       The applicable standards of review

17   are well established.        See 8 U.S.C. § 1252(b)(4)(B); Xiu Xia

18   Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).          For asylum

19   applications that are governed by the REAL ID Act, like

20   Maksud’s,    the    agency    may    base    an   adverse   credibility

21   determination      on   inconsistencies      within   and   between   the

22   applicant’s statements.        8 U.S.C. § 1158(b)(1)(B)(iii).         The

23   agency “may rely on any inconsistency or omission in making an
                                          2
1    adverse credibility determination as long as the ‘totality of

2    the circumstances’ establishes that an asylum applicant is not

3    credible.”     Xiu Xia Lin, 534 F.3d at 167 (quoting 8 U.S.C.

4    § 1158(b)(1)(B)(iii)).            Here,        the     totality     of     the

5    circumstances    supports       the   agency’s        adverse   credibility

6    determination:     the     IJ    identified          multiple   significant

7    inconsistencies and omissions in Maksud’s statements.

8        The   IJ    reasonably      relied    on   inconsistencies       between

9    Maksud’s asylum applications and airport interview.                     At the

10   airport interview, Maksud stated that he came to the United

11   States to obtain a business or student visa, and that he left

12   Bangladesh because “the economy [wa]s not good.”                  When asked

13   if he feared returning to Bangladesh, he said, “Yes,” and gave

14   as a reason that “people who get support from the political party

15   [are] after [him] for [his] money.”            He explained that he would

16   be harmed because those people know that he is in the United

17   States, that he owns a construction company in Bangladesh, and

18   that he has money.       In contrast, he alleges in his asylum

19   applications that he left because he was beaten, arrested, and

20   detained in response to his political activities.                       The IJ

21   reasonably      rejected        Maksud’s       explanation        for      the

22   inconsistencies—that he was not asked about past harm in the

23   airport interview—because the record shows that the interviewer
                                           3
1    asked Maksud why he left Bangladesh and whether he feared

2    returning.    See Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir.

3    2005)   (holding    that   agency     need     not     credit   applicant’s

4    explanation for inconsistencies unless proffered explanation

5    would compel reasonable fact-finder to do so).

6         The IJ also reasonably relied on three inconsistencies

7    between Maksud’s original and amended asylum applications,

8    which contain differing accounts of his encounters with the

9    Bangladesh Awami League (“BAL”), the ruling political party and

10   an   opposition    party   to   the       Bangladesh    Nationalist   Party

11   (“BNP”),   with    which   Maksud     was     affiliated.       First,   the

12   applications conflict as to Maksud’s experience at a 2009

13   protest.     Maksud’s original application reports that he was

14   arrested, detained, and beaten over several days.               His amended

15   application, in contrast, describes being beaten and shot with

16   rubber bullets at a protest, but omits mention of any arrest

17   or detention.     Second, the applications are also inconsistent

18   regarding an alleged January 2010 arrest.               Maksud’s original

19   application states that he was arrested in his home after he

20   left the hospital in January 2010 and was held for several weeks

21   before being released on bond.        But in his amended application,

22   the January 2010 arrest took place at the BNP party office, and

23   Maksud was detained and tortured for 22 hours before being
                                           4
1    released “with the help of an advocate,” making no mention of

2    any bond.    Third, the original application omits any mention

3    of the two attacks on Maksud by the BAL described in the amended

4    application.     See Xiu Xia Lin, 534 F.3d at 166 n.3 (explaining

5    that “[a]n inconsistency and an omission are, for these

6    purposes, functionally equivalent”).          Because the original

7    application bore Maksud’s signature and he filed no complaint

8    against his prior attorney, the IJ was not required to accept

9    Maksud’s explanations that he did not sign that application and

10   that any error was his attorney’s fault.        See Majidi, 430 F.3d
11   at 80.

12        Finally, the IJ also reasonably pointed to Maksud’s history

13   of attempting to gain status in the United States through other

14   improper    means   as   undercutting   his   credibility.     Maksud

15   conceded that he married a U.S. citizen solely to gain status

16   in the United States and that the only purpose of his October

17   2010 trip to the United States was to have his child born in

18   the United States and thereby for the child to be a U.S. citizen.

19   The IJ reasonably found that the circumstances of the previous

20   marriage detract from Maksud’s credibility.         See, e.g., Falae

21   v. Gonzales, 411 F.3d 11, 15 (1st Cir. 2005) (sham marriage for

22   purpose     of   obtaining   citizenship      can   support   adverse

23   credibility finding).        The IJ also reasonably found that
                                       5
1    Maksud’s voluntary return to Bangladesh after the birth of his

2    child in the United States further undermined his credibility

3    given his allegations that he had been persecuted in Bangladesh

4    already.    Maksud testified that he returned because “[a]t that

5    time, the conditions were not so bad,” but the IJ reasonably

6    rejected that explanation because, before leaving for the

7    United States, Maksud allegedly had been shot by the police and

8    hospitalized for 12 days—grounds he now cites in support of his

9    asylum application.     See Majidi, 430 F.3d at 80.

10       Given    these   multiple   inconsistencies   and   significant

11   omissions, we conclude that substantial evidence supports the

12   agency’s adverse credibility determination.            See 8 U.S.C.

13   § 1158(b)(1)(B)(iii).       The   agency’s   adverse    credibility

14   determination is dispositive of Maksud’s application for

15   asylum, withholding of removal, and CAT relief.         See Paul v.

16   Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

17       For the foregoing reasons, the petition for review is

18   DENIED.    As we have completed our review, any stay of removal

19   that the Court previously granted in this petition is VACATED,

20   and any pending motion for a stay of removal in this petition

21   is DISMISSED as moot.     Any pending request for oral argument

22   in this petition is DENIED in accordance with Federal Rule of

23
                                       6
1   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

2   34.1(b).

3                              FOR THE COURT:
4                              Catherine O=Hagan Wolfe, Clerk




                                 7